         Case
          Case1:20-cv-01100-VEC
               1:20-cv-01100-VEC Document
                                  Document25-1
                                           27 Filed
                                               Filed07/29/20
                                                     07/29/20 Page
                                                               Page11ofof66

                                                               USDC SDNY
                                                               DOCUMENT
 UNITED STATES DISTRICT COURT FOR                              ELECTRONICALLY FILED
 THE SOUTHERN DISTRICT OF NEW YORK                             DOC #:
                                                               DATE FILED: 07/29/2020
 DAVID WEXLER,
                                                                Case No: 1:20-CV-01100-VEC
                                     Plaintiff,

                       against
                                                         STIPULATION AND [PROPOSED]
 HASBRO, INC.,                                                PROTECTIVE ORDER

                                     Defendant,




   WHEREAS, plaintiff David Wexler and defendant Hasbro, Inc. (collectively, the “Parties”)
having agreed to the following terms of confidentiality, and the Court having found that good
cause exists for the issuance of an appropriately tailored confidentiality order pursuant to Rule
26(c) of the Federal Rules of Civil Procedure, it is hereby

   ORDERED that the following restrictions and procedures shall apply to the information and
documents exchanged by the parties in connection with the pre-trial phase of this action:

    1.     Designation of confidential or highly confidential documents or information
           (“Protected Information”)

                  a. Counsel for any party may designate any document or information, in
                     whole or in part, that it is producing or otherwise making available as
                     Confidential if counsel determines, in good faith, that such designation is
                     necessary to protect the interests of the client in information that is
                     proprietary, a trade secret or otherwise sensitive non-public information.
                     Information and documents designated by a party as Confidential will be
                     stamped “CONFIDENTIAL.”

                  b. Counsel for any party may designate any document or information, in
                     whole or in part, that it is producing or otherwise making available as
                     Highly Confidential–For Attorney or Expert Eyes Only if counsel
                     determines, in good faith, that such designation is necessary to protect the
                     interests of the client in information that is proprietary, a trade secret or
                     otherwise sensitive non-public information, the disclosure of which to a
                     competitor would pose a particular risk to the designating party’s interests.
                     Information and documents designated by a party as Highly Confidential–
                     For Attorney or Expert Eyes Only will be stamped “HIGHLY
                     CONFIDENTIAL–FOR ATTORNEY OR EXPERT EYES ONLY.”
     Case
      Case1:20-cv-01100-VEC
           1:20-cv-01100-VEC Document
                              Document25-1
                                       27 Filed
                                           Filed07/29/20
                                                 07/29/20 Page
                                                           Page22ofof66




             c. Consistent with the Court’s order via telephonic conference call on July 9,
                2020, the Parties shall confer in good faith to identify categories of
                documents that may warrant different confidentiality designations for
                different portions of a given document.

2.    Any Protected Information disclosed will be held and used by the person receiving
      such information solely for use in connection with the action.

3.    In the event a party challenges another party's designation of confidentiality, counsel
      shall make a good faith effort to resolve the dispute, and in the absence of a resolution,
      the challenging party may seek resolution by the Court. Nothing in this Protective
      Order constitutes an admission by any party that Protected Information disclosed in
      this case is relevant or admissible. Each party reserves the right to object to the use or
      admissibility of the Protected Information.

4.    Disclosure of Protected Information

             a. All documents designated as “CONFIDENTIAL” shall not be disclosed
                to any person, except:

                      i.   The requesting party and counsel, including in-house
                           counsel;

                     ii.   Employees and agents of such counsel assigned to and
                           necessary to assist in the litigation;

                    iii.   During their depositions or testimony, witnesses in the
                           action to whom disclosure is reasonably necessary, as well
                           as court reporters transcribing such depositions or
                           testimony;

                    iv.    Consultants or experts assisting in the prosecution or
                           defense of the matter, to the extent deemed necessary by
                           counsel;

                     v.    The Court (including the mediator, or other person having
                           access to any Protected Information by virtue of his or her
                           position with the Court); and

                    vi.    any other person agreed to in writing by the designating
                           party.

             b. All documents designated as “HIGHLY CONFIDENTIAL–FOR
                ATTORNEY OR EXPERT EYES ONLY” shall not be disclosed to any
                person, except:




                                             2
     Case
      Case1:20-cv-01100-VEC
           1:20-cv-01100-VEC Document
                              Document25-1
                                       27 Filed
                                           Filed07/29/20
                                                 07/29/20 Page
                                                           Page33ofof66




                     i.   The requesting party’s counsel, including in-house
                          counsel;

                    ii.   Employees and agents of such counsel assigned to and
                          necessary to assist in the litigation;

                   iii.   During their depositions or testimony, witnesses in the
                          action to whom disclosure is reasonably necessary, as well
                          as court reporters transcribing such depositions or
                          testimony;

                   iv.    Consultants or experts assisting in the prosecution or
                          defense of the matter, to the extent deemed necessary by
                          counsel;

                    v.    The Court (including the mediator, or other person having
                          access to any Protected Information by virtue of his or her
                          position with the Court); and

                   vi.    any other person agreed to in writing by the designating
                          party.

5.    Prior to disclosing or displaying the Protected Information to any person, counsel
      must:

             a. Inform the person of the confidential or highly confidential nature of the
                information or documents;

             b. Inform the person that this Court has enjoined the use of the information
                or documents by him/her for any purpose other than this litigation and has
                enjoined the disclosure of the information or documents to any other
                person; and

             c. Require each such person, other than persons being provided the Protected
                Information pursuant to paragraphs 4(a)(iii) and (v) and (b)(iii) and (v), to
                sign an agreement to be bound by this Order in the form attached hereto.

6.    The disclosure of a document or information without designating it as
      “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL–FOR ATTORNEY OR
      EXPERT EYES ONLY” shall not constitute a waiver of the right to designate such
      document or information as Protected Information. If so designated, the document or
      information shall thenceforth be treated as Protected Information subject to all the
      terms of this Stipulation and Order.

7.    Any Personally Identifying Information (“PII”) (e.g., social security numbers,
      financial account numbers, passwords, and information that may be used for identity



                                           3
     Case
      Case1:20-cv-01100-VEC
           1:20-cv-01100-VEC Document
                              Document25-1
                                       27 Filed
                                           Filed07/29/20
                                                 07/29/20 Page
                                                           Page44ofof66




      theft) exchanged in discovery shall be maintained by the receiving party in a manner
      that is secure and confidential and shared only with authorized individuals in a secure
      manner. The producing party may specify the minimal level of protection expected
      in the storage and transfer of its information. In the event the party who received PII
      experiences a data breach, it shall immediately notify the producing party of same
      and cooperate with the producing party to address and remedy the breach. Nothing
      herein shall preclude the producing party from asserting legal claims or constitute a
      waiver of legal rights and defenses in the event of litigation arising out of the
      receiving party’s failure to appropriately protect PII from unauthorized disclosure.

8.    Pursuant to Federal Rule of Evidence 502, the production of privileged or work-
      product protected documents or communications, electronically stored information
      (“ESI”) or information, whether inadvertent or otherwise, shall not constitute a
      waiver of the privilege or protection from discovery in this case or in any other
      federal or state proceeding. This Order shall be interpreted to provide the maximum
      protection allowed by Federal Rule of Evidence 502(d). Nothing contained herein is
      intended to or shall serve to limit a party’s right to conduct a review of documents,
      ESI or information (including metadata) for relevance, responsiveness and/or
      segregation of privileged and/or protected information before production.

             a. In the event that a receiving party discovers what it believes to be
                inadvertently produced material, the receiving party will promptly notify
                the producing party of as much (no party will be found in violation of this
                Order for failing to initially identify an inadvertently produced material).
                After discovering, or being notified of inadvertently produced material, a
                receiving party may not use or disclose the material in any way and must
                take reasonable steps to retrieve the material if the party disclosed it before
                being notified of or discovering the inadvertent production. In addition,
                within seven (7) days of discovering or being notified of an inadvertently
                produced material, any receiving party must return or destroy the specified
                material and any copies it has and the producing party must retain a copy
                of the material until the resolution or termination of this action, including
                all appeals. The receiving party shall promptly provide written
                confirmation that such return or destruction of inadvertently produced
                material has occurred.

             b. After a document is returned or destroyed pursuant to this paragraph, any
                party may move the Court for an order compelling production of the
                document, but such party may not assert as a ground for entering such an
                order the mere fact of inadvertent production.

9.    Notwithstanding the designation of information as “CONFIDENTIAL” or “HIGHLY
      CONFIDENTIAL–FOR ATTORNEY OR EXPERT EYES ONLY” in discovery,
      there is no presumption that such information shall be filed with the Court under seal.
      The parties shall follow the Court’s procedures with respect to filing under seal.




                                            4
          Case
           Case1:20-cv-01100-VEC
                1:20-cv-01100-VEC Document
                                   Document25-1
                                            27 Filed
                                                Filed07/29/20
                                                      07/29/20 Page
                                                                Page55ofof66




    10.    At the conclusion of litigation, Protected Information and any copies thereof shall be
           promptly (and in no event later than 30 days after entry of final judgment no longer
           subject to further appeal) returned to the producing party or certified as destroyed,
           except that the parties' counsel shall be permitted to retain their working files on the
           condition that those files will remain protected.

    11.    Nothing herein shall preclude the parties from disclosing material designated to be
           Protected Information if otherwise required by law or pursuant to a valid subpoena.

SO STIPULATED AND AGREED.

 /s/Philippe Zimmerman                               /s/ Joshua C. Krumholz

 Philippe Zimmerman                                  Joshua C. Krumholz (admitted Pro Hac Vice)
 Valeria Castanaro                                   Courtney L. Batliner (admitted Pro Hac Vice)
 MOSES & SINGER LLP                                  Justin A. Rhuda (admitted Pro Hac Vice)
 The Chrysler Building                               HOLLAND & KNIGHT LLP
 405 Lexington Avenue                                10 St. James Ave.
 New York, New York 10174                            Boston, MA 02116
 Telephone: (212) 554-7800                           Telephone: (617) 523-2700
 Facsimile: (212) 554-7700                           Facsimile: (617) 523-6850
 Email: pzimmerman@mosessinger.com                   Email: joshua.krumholz@hklaw.com
 Email: vcastanaro@mosessinger.com                   Email: courtney.batliner@hklaw.com
                                                     Email: justin.rhuda@hklaw.com
 Attorneys for Plaintiff David Wexler                Attorneys for Defendant Hasbro, Inc

Dated: July 29, 2020                                 Dated: July 29, 2020




SO ORDERED.



VALERIE E. CAPRONI, U.S.D.J.

Dated: July 29, 2020 New York, New York




                                                 5
        Case
         Case1:20-cv-01100-VEC
              1:20-cv-01100-VEC Document
                                 Document25-1
                                          27 Filed
                                              Filed07/29/20
                                                    07/29/20 Page
                                                              Page66ofof66




                                            Agreement

      I have been informed by counsel that certain documents or information to be disclosed
to me in connection with the matter entitled David Wexler v. Hasbro, Inc. have been
designated as confidential or highly confidential. I have been informed that any such
documents or information labeled “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL–FOR
ATTORNEY OR EXPERT EYES ONLY” are confidential or highly confidential by Order of
the Court.

       I hereby agree that I will not disclose any information contained in such documents to any
other person. I further agree not to use any such information for any purpose other than this
litigation.

    DATED:



    Signed in the presence of:



    (Attorney)




                                                6
